OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, without costs, in each case.
The parole detainer warrants were properly dismissed. (People ex rel. Walsh v Vincent, 40 NY2d 1049; Matter of Beattie v New York State Bd. of Parole, 39 NY2d 445.) It is of no significance for present purposes that the parolees in these cases were being held on new commitments rather than only on new arrest charges.
Chief Judge Breitel and Judges Gabrielli, Jones, Wachtler and Fuchsberg concur in memorandum; Judges Jasen and Cooke concur on constraint of People ex rel. Walsh v Vincent (40 NY2d 1049).
In each case: Order affirmed.